              Case 2:21-cv-00312-TSZ Document 95 Filed 08/10/21 Page 1 of 8




 1                                                                    The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9

10 REX – REAL ESTATE EXCHANGE, INC., a                       CASE NO. 2:21-cv-00312-TSZ
   Delaware corporation,
11
                            Plaintiff,                       STATEMENT OF INTEREST ON
12                                                           BEHALF OF THE UNITED
                         v.                                  STATES OF AMERICA
13
     ZILLOW INC., a Washington corporation;
14   ZILLOW GROUP, INC., a Washington
     corporation; ZILLOW HOMES, INC., a Delaware
15   corporation; ZILLOW LISTING SERVICES, INC.,
     a Washington corporation; TRULIA, LLC, a
16   Delaware limited liability company; and THE
     NATIONAL ASSOCIATION OF REALTORS, an
17   Illinois trade association,

18                                Defendants.

19

20                                 INTEREST OF THE UNITED STATES
21          The United States respectfully submits this statement pursuant to 28 U.S.C. § 517, which
22 permits the Attorney General to direct any officer of the Department of Justice to attend to the

23 interests of the United States in any case pending in a federal court. The United States is

24
     STATEMENT OF INTEREST ON BEHALF OF                                   UNITED STATES ATTORNEY
     THE UNITED STATES OF AMERICA - 2:21-cv-00312-TSZ - 1                 700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                   Case 2:21-cv-00312-TSZ Document 95 Filed 08/10/21 Page 2 of 8




 1 principally responsible for enforcing the federal antitrust laws, United States v. Borden Co., 347

 2 U.S. 514, 518 (1954); see 15 U.S.C. §§ 4, 25, and has a strong interest in their correct

 3 application. We submit this statement to prevent the drawing of unwarranted inferences from a

 4 now-expired 2008 consent decree between the United States and defendant The National

 5 Association of Realtors (NAR). The United States takes no position on any other issue in the

 6 case.

 7                                                  STATEMENT

 8            1.       During the early 2000s, the United States investigated and resolved an antitrust

 9 case involving NAR rules that allegedly thwarted the utility and growth of Internet websites

10 operated by real estate brokers who sought to compete by providing online services to sellers or

11 buyers of residential real property. Doc. 85-3, United States v. NAR Complaint ¶¶ 1-7. The

12 United States sought to protect innovation and competition by ensuring that multiple-listing

13 services (MLS) would treat brokers employing Internet websites in the same way that the MLSs

14 treated brokers who provide services through traditional “brick-and-mortar” business models.

15 Id. ¶ 2.

16            Specifically, in 2003 NAR adopted a policy relating to “virtual office websites” (VOWs)

17 that allowed brokers to opt out of having their MLS listings displayed on the VOW sites of

18 competing brokers and prohibited VOWs from engaging in certain conduct. Id. ¶ 3. The United

19 States investigated NAR’s VOW policy and sued NAR in 2005. The United States and NAR

20 settled the case and agreed to the 2008 consent decree. The decree prohibited NAR from

21 adopting or enforcing any rule or practice that prohibited a broker from using a VOW or from

22 impeding a broker’s ability to operate a VOW. Doc. 85-4, Final Judgment 5-6.

23

24
     STATEMENT OF INTEREST ON BEHALF OF                                      UNITED STATES ATTORNEY
     THE UNITED STATES OF AMERICA - 2:21-cv-00312-TSZ - 2                    700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                 Case 2:21-cv-00312-TSZ Document 95 Filed 08/10/21 Page 3 of 8




 1          2.        Plaintiff REX challenges the Zillow defendants’ implementation of a NAR rule

 2 providing:

 3                Listings obtained through IDX feeds from Realtor® Association MLSs where
                  the MLS participant holds participatory rights must be displayed separately
 4                from listings obtained from other sources. Listings obtained from other
                  sources (e.g., from other MLSs, from non-participating brokers, etc.) must
 5                display the source from which each such listing was obtained.

 6
     Doc. 1, Complaint ¶ 85. The Court has referred to this as the No-Commingling Rule. REX
 7
     alleges that Zillow and NAR’s concerted action to “make non-MLS listings accessible only via a
 8
     recessed, obscured, and deceptive tab that consumers do not see, and even professional real
 9
     estate agents find deceiving,” id. ¶ 8, violates, among other things, Section 1 of the Sherman Act,
10
     15 U.S.C. § 1.
11
            3.        REX moved for a preliminary injunction. NAR, in opposition to REX’s motion,
12
     cited a NAR policy, supposedly similar to the No-Commingling Rule, that appears in an
13
     attachment to the 2008 consent decree:
14
                      An MLS may not prohibit Participants from downloading and displaying
15                    or framing listings obtained from other sources, e.g., other MLSs or from
                      brokers not participating in that MLS, etc., but may require either that (i)
16                    such information be searched separately from listings obtained from
                      other sources, including other MLSs.
17
     Doc. 84, NAR Mot. To Dismiss 3-4 (NAR’s emphasis). The Court, in its Order denying REX’s
18
     motion, also referenced the 2008 consent decree:
19
                      In addition, the Court notes that a 2008 consent decree expressly permits
20                    NAR to adopt a policy that its affiliated MLSs may require that their
                      listings “be searched separately from listings obtained from other sources,
21                    including other MLSs.” Ex. A to Consent Decree at § IV(3), Ex. 27 to
                      Glass Decl. (docket no. 66-27).
22
     Doc. 80, Order 13 (footnote omitted).
23

24
      STATEMENT OF INTEREST ON BEHALF OF                                     UNITED STATES ATTORNEY
      THE UNITED STATES OF AMERICA - 2:21-cv-00312-TSZ - 3                   700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:21-cv-00312-TSZ Document 95 Filed 08/10/21 Page 4 of 8




 1          The Zillow defendants and NAR now have moved to dismiss the Complaint, and NAR

 2 again has cited the 2008 consent decree and moved the Court to take judicial notice of it.

 3                                            ARGUMENT

 4          By claiming that the government “approved” the search policy in the attachment to the

 5 2008 consent decree, see Doc. 93, NAR Reply in Support of Mot. To Dismiss 7-8, NAR implies

 6 that the government has determined that the policy—and by extension the No-Commingling

 7 Rule—is consistent with the antitrust laws. That implication, however, is incorrect. 1 The 2008

 8 consent decree resolved the United States’ antitrust claims against NAR for specific exclusionary

 9 policies targeting brokers using innovative online platforms. In that case, the United States did

10 not examine the rest of NAR’s policies, including the No-Commingling Rule, and therefore

11 those policies simply were not subjected to antitrust scrutiny. See

12 https://www.justice.gov/atr/case-document/file/505761/download, at 35 (agreeing that “[NAR’s]

13 IDX Policy was NOT the subject of the DOJ’s pre-complaint investigation, complaint, amended

14 complaint or discovery” and “the United States takes no position as to the permissibility under

15 the antitrust laws of NAR’s IDX Policy”). Contrary to NAR’s argument, therefore, those other

16 policies, including the supposedly similar search policy that appears in an attachment to the 2008

17 consent decree as part of NAR’s IDX Policy, were in no sense analyzed and found consistent

18 with antitrust laws.

19

20
            1
21           The inference of lawfulness that NAR would draw is also procedurally improper. Even
   assuming that the Court could take judicial notice of the 2008 consent decree, the Court cannot
22 draw inferences from it that are disputed by REX. Doc. 91; cf. Lee v. City of Los Angeles, 250
   F.3d 688, 690 (9th Cir. 2001) (“On a Rule 12(b)(6) motion to dismiss, when a court takes
23 judicial notice of another court’s opinion, it may do so not for the truth of the facts recited
   therein, but for the existence of the opinion, which is not subject to reasonable dispute over its
24 authenticity.”) (internal quotation marks and citation omitted).
     STATEMENT OF INTEREST ON BEHALF OF                                  UNITED STATES ATTORNEY
     THE UNITED STATES OF AMERICA - 2:21-cv-00312-TSZ - 4                700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:21-cv-00312-TSZ Document 95 Filed 08/10/21 Page 5 of 8




 1           As explained above, the government case that resulted in the 2008 consent decree

 2 challenged a NAR rule of broad application that allowed traditional real estate brokers to “opt

 3 out” of providing their sellers’ MLS listings to internet-based agencies. The alleged purpose and

 4 anti-competitive effect of NAR’s policy was to “impose greater restrictions and limitations on

 5 brokers with Internet-based business models than on traditional brokers.” Doc. 85-3 ¶ 35. The

 6 conduct challenged here by REX—alleged “display bias” by one particular aggregator of

 7 residential real estate listings, Zillow, caused by segregating search results (MLS listings from

 8 non-MLS listings) in a particular way—is different from the conduct challenged in the

 9 government’s 2005 case. The government did not there challenge either the No-Commingling

10 Rule or the supposedly similar search policy cited by NAR.

11           The government “approved” the search policy cited by NAR only to the extent of

12 permitting it as part of the Modified VOW Policy required by the 2008 consent decree. The

13 policy appears in a lengthy attachment that revised NAR’s policies to comply with the decree’s

14 injunctions. The 2008 decree did not affirmatively determine the policy challenged in this case

15 (or any other NAR policies noted in the attachment to the decree) to be pro-competitive or

16 lawful.

17           A consent decree that does not expressly prohibit certain aspects of a defendant’s

18 conduct, and merely permits the defendant to continue such conduct that was neither investigated

19 nor challenged, does not imply that the conduct is, or has been determined to be, lawful. The

20 government may have many reasons having nothing to do with lawfulness for not challenging

21 particular conduct at the time of the decree or for permitting conduct to continue subject to later

22 investigation. In Penne v. Greater Minneapolis Area Bd. of Realtors, 604 F.2d 1143 (8th Cir.

23 1979), the defendant realty board argued that its dissemination of commission rate information

24
      STATEMENT OF INTEREST ON BEHALF OF                                   UNITED STATES ATTORNEY
      THE UNITED STATES OF AMERICA - 2:21-cv-00312-TSZ - 5                 700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:21-cv-00312-TSZ Document 95 Filed 08/10/21 Page 6 of 8




 1 was permitted by an earlier settlement and injunction stating that “[n]othing in this injunction

 2 shall be deemed to prohibit” that conduct. The Court of Appeals rejected that argument, stating

 3 “[t]he short answer to this argument is that nothing in the Forbes injunction . . . can be construed

 4 to countenance the sort of dissemination of price information as is here involved if such

 5 dissemination is shown to have anti-competitive effects forbidden under the Sherman Act.” Id.

 6 at 1150.

 7          Consistent with Penne, the 2008 consent decree contained an express reservation of the

 8 United States’ rights in Section IX, “No Limitation on Government Rights.” Doc. 85-4 at 11.

 9 That section provides that “[n]othing in this Final Judgment shall limit the right of the United

10 States to investigate and bring actions to prevent or restrain violations of the antitrust laws

11 concerning any Rule or practice adopted or enforced by NAR or any of its Member Boards.”

12 This reservation applies to the entire Final Judgment, not just to the “Permitted Conduct,” and it

13 therefore renders unavailing NAR’s attempt to distinguish Moehrl v. NAR, 492 F. Supp. 3d 768

14 (N.D. Ill. 2020), on the ground that the NAR rule challenged there was only “permitted” by the

15 decree rather than “approved” (Doc. 93 at 8). This reservation also confirms that the United

16 States did not permit— much less “approve”—NAR to use the consent decree to shield from

17 future investigation or challenge “any Rule or practice adopted or enforced by NAR or any of its

18 Member Boards.” Doc. 85-4 at 11.

19          In any event, the 2008 consent decree was limited to a ten-year term, Doc. 85-4 § X,

20 which shows that it was not intended to apply long into the future when the real estate industry

21 likely would have changed. The decree expired in 2018 and should not be read to apply to

22 industry developments, such as the massive growth of Zillow into an allegedly critical platform

23 for marketing homes directly to consumers (as opposed to through a multiple listing service),

24
      STATEMENT OF INTEREST ON BEHALF OF                                    UNITED STATES ATTORNEY
      THE UNITED STATES OF AMERICA - 2:21-cv-00312-TSZ - 6                  700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:21-cv-00312-TSZ Document 95 Filed 08/10/21 Page 7 of 8




 1 which hardly existed in 2008. See generally NCAA v. Alston, 141 S. Ct. 2141, 2021 U.S. LEXIS

 2 3123, *59 (June 21, 2021) (“And judges must be open to clarifying and reconsidering their

 3 decrees in light of changing market realities.”).

 4          In two other pending cases, NAR has tried similarly to use the 2008 consent decree to

 5 shield conduct that the government neither investigated nor challenged in the 2005 case that

 6 resulted in the decree. The United States responded with Statements of Interest in those cases,

 7 and both courts properly declined to draw any inference in favor of NAR from the 2008 consent

 8 decree. See Sitzer v. NAR, 420 F. Supp. 3d 903 (W.D. Mo. 2019) (no mention of 2008 consent

 9 decree despite NAR’s argument based on it); Moehrl, 492 F. Supp. 3d at 786 (“The Court agrees

10 with the United States that nothing in the [2008] consent decree can be read to immunize the

11 practices challenged here from antitrust scrutiny.”). The United States thus respectfully requests

12 that this Court decline NAR’s invitation to draw a similarly unwarranted inference here.

13                                               CONCLUSION

14          No inference should be drawn from the 2008 consent decree that the No-Commingling

15 Rule is consistent with the antitrust laws.

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22

23

24
     STATEMENT OF INTEREST ON BEHALF OF                                  UNITED STATES ATTORNEY
     THE UNITED STATES OF AMERICA - 2:21-cv-00312-TSZ - 7                700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-cv-00312-TSZ Document 95 Filed 08/10/21 Page 8 of 8




 1         DATED this 10th day of August, 2021.
 2                                            Respectfully Submitted,

 3                                            RICHARD A. POWERS
                                              Acting Assistant Attorney General
 4
                                              DANIEL E. HAAR
 5                                            NICKOLAI G. LEVIN
                                              STEVEN J. MINTZ
 6                                            Attorneys
                                              U.S. Department of Justice
 7                                            Antitrust Division
                                              950 Pennsylvania Avenue, N.W.
 8                                            Washington, D.C. 20530-0001
                                              Phone: (202) 353-0256
 9                                            Email: Steven.Mintz@usdoj.gov

10
                                              TESSA M. GORMAN
11                                            Acting United States Attorney

12                                            s/ Kyle A. Forsyth
                                              KYLE A. FORSYTH, WSBA #34609
13                                            Assistant United States Attorney
                                              United States Attorney’s Office
14                                            700 Stewart Street, Suite 5220
                                              Seattle, WA 98101-1271
15                                            Phone: (206) 553-7970
                                              Fax: (206) 553-4067
16                                            Email: Kyle.Forsyth@usdoj.gov

17                                            Attorneys for the United States of America

18

19

20

21

22

23

24
     STATEMENT OF INTEREST ON BEHALF OF                              UNITED STATES ATTORNEY
     THE UNITED STATES OF AMERICA - 2:21-cv-00312-TSZ - 8            700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
